UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case Number: 3:19-mj-0032 D
Location Code:
v. Violation Number:
DEVIN CAMERON REAVES JUDGMENT IN CRIMINAL CASE

Defendant pleaded guilty or no contest, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of: 36 CFR 2.35(b)(1); 36 CFR Nature of Charge(s) Deliver Controlled Substance
2.35(b)(2); 18 USC 13, PC 21510 Possess Controlled Substance; Possess Switchblade

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

& PROBATION for a term of three years. Your conditions of probation are as follows:

_

Your probation is unsupervised.

 

2. You shall not commit another federal, state, or local crime.

3. You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
following additional checked conditions:

O You shall perform hours of community service by

o You are hereby committed to the Bureau of Prisons to be imprisoned for a term of months/days beginning immediately or

by reporting to the United States Marshal located at 501 I Street, 5" Floor, Sacramento, California, 95814 unless a different
reporting time has been reported prior to that date.
wa You are prohibited from entering federal lands for a period of three years including, but not limited
to, lands supervised by the Bureau of Land Management, U.S. Forest Service, U.S. Fish & Wildlife,
U.S. Park Service, and the Veteran’s Administration.
& PAY fines in the amount of $1500.00 and special assessments of $30.00 total financial obligation of $1530.00 due no later than
December 1, 2019.

1 YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on _ at _ and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/detinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:

“CLERK- U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 1 Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate your name and case_number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

Dated: November 19, 2019

 

DENNIS M. COTA
UNITED STATES MAGISTRATE JUDGE
